Citation Nr: 1512271	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  06-09 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a skin disability.

2. Entitlement to service connection for a bilateral foot disability.

3. Entitlement to service connection for bilateral ankle disabilities.

4. Entitlement to service connection for a bilateral wrist disability.

5. Entitlement to service connection for a right elbow disability.

6. Entitlement to service connection for a bilateral knee disability.

7. Entitlement to service connection for chronic sinusitis.

8. Entitlement to service connection for chronic allergic rhinitis.

9. Entitlement to service connection for bilateral hearing loss.

10. Entitlement to service connection for a thoracic spine disability.

11. Entitlement to service connection for lumbar spine disability.

12. Entitlement to a higher initial rating for headaches, evaluated as 10 percent disabling prior to June 25, 2013 and as 50 percent disabling therefrom. 

13.  Entitlement to a higher initial rating for partial thickness cuff tear, supraspinatus tendon and chronic tendonitis, left shoulder, evaluated as 10 percent disabling prior to June 25, 2013 and as 20 percent disabling therefrom.

14.  Entitlement to a higher initial rating for partial tear, acromial surface supraspinatus tendon, right shoulder post-operative arthroscopy and subacromial decompression, evaluated as 10 percent disabling prior to June 25, 2013 and as 20 percent disabling therefrom.

15. Entitlement to an initial rating in excess of 10 percent from March 27, 2003 for degenerative disc disease cervical spine.

16. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1989 to July 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran testified before the undersigned at an August 2012 hearing.  A hearing transcript was reviewed.  

The Veteran's claim of service connection for depression is moot as he was granted 100 percent disability for his acquired psychiatric disability, posttraumatic stress disorder during the pending appeal.   

The issues of entitlement to service connection for thoracic and lumbar spine disabilities, increased ratings for cervical spine and bilateral shoulder disabilities, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence shows that the Veteran's folliculitis and rosacea began in service.

2. The preponderance of the evidence fails to show that the Veteran has a current foot disability.

3. The preponderance of the evidence fails to show that the Veteran's ankle arthritis and left heel calcaneal spur are related to service.

4. The preponderance of the evidence is against a finding of in-service incurrence related to the current bilateral carpal tunnel syndrome in the Veteran's wrists.

5. The preponderance of the evidence is against a finding of in-service incurrence related to the current right elbow disabilities.

6. The preponderance of the evidence is against a finding that in-service knee complaints led to the current osteoarthritis.  

7. The preponderance of the evidence fails to show that the Veteran has a current sinusitis disability.

8. The evidence shows that the Veteran's allergic rhinitis began in and continued since service.

9. The preponderance of the evidence shows that the Veteran's right ear hearing loss is not a disability for VA purposes and his current left ear hearing loss is not related to in-service noise exposure.

10.  The preponderance of the evidence shows that the Veteran experienced prostrating headaches three to four times per year from March 27, 2003 to August 23, 2012 and up to four times per week from August 23, 2012 forward.


CONCLUSIONS OF LAW

1. The criteria for service connection for rosacea and folliculitis have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

2. The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

3. The criteria for service connection for a bilateral ankle disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

4. The criteria for service connection for a bilateral wrist disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

5. The criteria for service connection for a right elbow disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

6. The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

7. The criteria for service connection for sinusitis have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

8. The criteria for service connection for allergic rhinitis have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

9. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

10. The criteria for an initial compensable rating in excess of 10 percent from March 27, 2003 to August 23, 2012 have not been met; from August 23, 2012, the criteria for a 50 percent rating have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In July 2003, the RO sent the Veteran a letter providing notice, which satisfied the requirements of the VCAA.  The letter sent was prior to adjudication of his claims, and no additional notice is required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the majority of the Veteran's claimed disabilities in June 2013 and for hearing loss in August 2013.  There is no indication or assertion that these examinations and opinions are inadequate for the claims decided herein.  Rather, they describe his current symptoms and limitations, provide detailed and logical opinions, and address the pertinent rating criteria.  

Following the Board's remand directives, the RO obtained VA examinations for the Veteran's disability claims and outstanding treatment records.  The VA examiners substantially complied with the remand directives by addressing the pertinent information sought, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additionally development needed for the claims decided herein.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the August 2012 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's symptoms and treatment to determine whether any relevant evidence remained outstanding.  The undersigned's questions were designed to elicit testimony as to the elements needed to substantiate the claims.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.


II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1131 (Fed. Cir. 2013); see also Barr v. Nicholson, 21 Vet. App. 303  (2007). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Walker, supra; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). If a chronic disease is adequately demonstrated during service and at any time thereafter, service connection will be conceded. 38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses; however he is not competent to diagnose a disability of the musculoskeletal or sensorineural systems or determine the etiology of a disability as this requires specialized medical education and training.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran credible as his statements were detailed and consistent.  

Skin

The criteria for service connection for rosacea and folliculitis have been met.  38 C.F.R. § 3.303.

The Veteran has a current skin disability.  The VA examiner in June 2013 diagnosed rosacea on the Veteran's face and folliculitis on his chest.  VA treatment records show similar diagnoses and treatment.

The evidence shows the onset of the Veteran's rosacea and folliculitis in service.  Service medical records from January 1990 show complaints of and treatment for a rash on the chest area assessed as neurodermatitis.  At the VA examination and the Board hearing, the Veteran reported that the rash continued off and on since service.  The VA examiner in June 2013 noted that folliculitis and rosacea occurred in service.  The examiner explained that although diagnosed in service, the conditions arose spontaneously and were not caused by service.  However, causation is not required for an award of service connection.  Rather, service connection is established when an injury or disease resulting in disability was incurred coincident with service.  38 C.F.R. § 3.303.  Here, the evidence shows that current rosacea and folliculitis had an in-service onset.  As such, service connection is warranted.  See 38 C.F.R. § 3.303.

Bilateral foot disability

As explained below, the criteria for service connection for a bilateral foot disability have not been met.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.  

The evidence does not show that the Veteran has a current bilateral foot disability.  The VA examiner in June 2013 found no current diagnosis of the feet.  Radiological studies showed a small posterior calcaneal spur on the left heel/ankle area, but no foot disability.  The examiner explained that while the Veteran reported stress fractures to the feet, there could be no residual foot issues because x-rays completed in service did not show any fractures.  VA treatment records do not show treatment for or diagnosis of foot disabilities.  In the VA examination and Board hearing, the Veteran reported experiencing pain in his feet to the point that he had difficulty standing.  The record does not distinguish between pain felt in the Veteran's feet and that from his ankles and heels.  However, pain alone is not compensable without an underlying disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Here, no foot disability has been shown, and service connection is not warranted.  See Brammer, 3 Vet. App. at 225.        

Bilateral ankle disability

As explained below, the criteria for a bilateral heel/ankle disability have not been met.  See 38 C.F.R. § 3.303. 

The evidence shows current heel/ankle disabilities.  With regard to the ankles, the VA examiner in June 2013 diagnosed mild arthritic changes in the medial aspect of the talo-tibial joint.  The examiner also diagnosed a small posterior calcaneal spur on the left heel area.  

The evidence does not show that in-service ankle or foot injuries led to the current arthritis or calcaneal spur.  Service treatment records show a right ankle sprain in February 1989, twisted right ankle in April 1991, complaints of pain in the left and right feet and ankles in February 1990, complaints of pain and findings of small bilateral posterior calcaneal spurs in July 1989, and a right ankle sprain and pain in May and June 1991.  At the Board hearing, the Veteran reported pain in his feet and ankles since service.  Private treatment from May 1998 notes left ankle tendonitis.  

The June 2013 examiner concluded that the Veteran's current bilateral ankle conditions were not related to service.  The examiner explained that the Veteran had hyperextended his ankles in service but x-ray reports completed at that time referenced no chronic disability.  He found no indication that the Veteran's injuries in service resulted in real or permanent disability.  Instead, the examiner noted the Veteran's career as an electrician as a possible contributing factor to his current ankle/foot pain.  The examiner explained that the current arthritis was not uncommon in a manual laborer of the Veteran's age.   

The examiner provided a detailed opinion citing normal age-related changes and work as an electrician as possible causes of the current disabilities.  Treatment records do not show continuity.  Rather, the earliest record of treatment for either ankle was seven years after service.  Although the Veteran reported continuous symptoms since service, the preponderance of the evidence is still against a finding that the current diagnoses are related to service.  In so finding, the Board acknowledges the diagnosis of arthritis, a chronic disease, for which service connection may be granted based solely on lay evidence of continuity of symptomatology.  However, even accepting as credible the Veteran's statements of continuous foot symptoms, in this case the medical evidence indicates that the current diagnosed disorders would not be attributable to the in-service complaints.  
The medical opinion is deemed the most probative evidence on the question of whether the current disabilities are related to active service.  Finally, there is no showing of arthritis within the presumptive period and thus service connection is not warranted on that basis.  38 C.F.R. § 3.307, 3.309(a).

Bilateral wrist disability

The criteria for a bilateral wrist disability have not been met.  See 38 C.F.R. § 3.303. 

The evidence shows a current bilateral wrist disability.  The June 2013 VA examiner noted carpal tunnel syndrome in both of the Veteran's wrists, first diagnosed in 2002.

The evidence does not show an in-service incurrence that could result in the current disability.  During the Board hearing, the Veteran reported experiencing pain in his wrists in service and after, which he attributed to carrying large ammunition and 168 pound mortar tubes.  Service treatment records do not show treatment or complaints for wrist injury.  The VA examiner in June 2013 concluded that the Veteran's carpal tunnel syndrome is not related to service.  The examiner noted an April 1991 examination shortly before separation that was negative for signs of carpal tunnel syndrome.  The examiner further explained that the Veteran first sought treatment in 2002 well after separation and into his career as an electrician, a profession known for repetitive motion on the job.  The examiner's negative opinion is detailed, supported by the evidence, and outweighs the Veteran's reports of continuous symptoms since service.  Therefore, service connection for a bilateral wrist disability is not shown.  See 38 C.F.R. § 3.303.    

Right elbow disability

As explained below, the criteria for a right elbow disability have not been met.  See 38 C.F.R. § 3.303.

The evidence shows a current right elbow disability.  The June 2013 VA examiner diagnosed medial epicondylitis on the right side.  An x-ray showed ossification of the distal triceps tendon.

The evidence does not show that the current right elbow disabilities are related to service.  At the examination and Board hearing, the Veteran reported hurting his right elbow in service around 1989 or 1990 with activities like push-ups, crawling on rocks, and curling mortar tubes.  He reported continued pain after service and treating the elbow with ice, heat, and wrapping it.  Service treatment records do not show treatment for a right elbow injury.  Private records show treatment for right elbow pain in May and July 1997, with diagnoses of epicondylitis and bursitis and in August and October 2001, with diagnosis of early degenerative joint disease.  In August 2001, the provider noted that the arthritis was likely traumatic and the Veteran reported the onset of symptoms one to two months prior when pushing an object to the side.

The June 2013 examiner concluded that the right elbow disability was related to a post-service work injury and not to service.  The examiner explained that the Veteran's career as an electrician is one known for repetitive use injuries.  The x-ray impression found the ossification in the distal triceps tendon likely represented an old injury with tendonitis.  The examiner explained that the ossification was most likely due to a work injury that the Veteran reported in August 2001.  In the employability portion of the June 2013 examination, the notation states that the elbow condition arose while in service and continues to affect the Veteran.  The statement is contradicted by the subsequent, more-detailed opinion.   It appears to be the examiner's recitation of the Veteran's statement rather than a medical opinion and as such, does not hold any probative value as medical evidence.  

The evidence of no treatment or specific injury in service, an intervening, work-related injury, and negative opinion from the VA examiner outweighs the Veteran's reports of injury in service and continuous symptoms.  The Board finds the current disability is not related to service.  See 38 C.F.R. § 3.303.  Finally, there is no showing of arthritis within the presumptive period and thus service connection is not warranted on that basis.  38 C.F.R. § 3.307, 3.309(a).

Bilateral knee disability

As explained below, the criteria for service connection for a bilateral knee disability have not been met.  See 38 C.F.R. § 3.303.  

The evidence shows a current bilateral knee disability.  Based on x-ray findings, the June 2013 VA examiner diagnosed mild bilateral compartment osteoarthritis.

The evidence does not show that in-service knee complaints lead to the current osteoarthritis.  At the examination and the Board hearing, the Veteran reported pain in service and since, which he attributed to crawling exercises and wear and tear on his knees from service and his feet and ankle problems.  Service medical records from September 1990 note knee pain with negative tenderness, redness, swelling and unremarkable knee examination.  The assessment was possible tendonitis.  Private records show isolated treatment for the right knee in June 2001.    

Again, the Veteran reported continuous knee symptoms since service and arthritis, and a chronic disease has been shown, potentially enabling a grant of service connection based solely on the lay evidence of continuity.  Walker, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Board does not accept the reports of continuity of symptomatology in this case.  Indeed, the record reveals post-service reports of medical care beginning in 1998, but treatment specific to the knees until 2001, when a right knee diagnosis was made.  The absence of documented treatment cannot, standing alone serve as a basis for discrediting lay evidence of continuous symptoms.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  However, if medical care if sought for a variety of disabilities, as here, and no mention of knee problems is made, then this tends to suggest that the Veteran was not experiencing knee symptoms at the time of such treatment.  

For the above reasons, the record does not support an award of service connection based on the lay evidence of continuity of symptomatology.  The medical nexus evidence also fails to support an allowance here.  Indeed, the June 2013 examiner concluded that the bilateral knee arthritis was not related to service.  The examiner noted the Veteran's reports of worsened knee symptoms in 2004 and 2005 in his civilian career.  The examiner further explained that work as an electrician would certainly contribute to knee pain and the mild compartment osteoarthritis is not unexpected in an electrician of the Veteran's age.  The examiner found no indication by the x-rays of a current bilateral knee disability connected to the Veteran's complaints of pain in service.  

The examiner provided detailed rationale for the opinion, and it is highly probative.  The lack of treatment records for the knee until 10 years after service also evidence a post-service knee injury.  The weight of the evidence supports a finding that the current knee disabilities are not related to service and service connection is not warranted.  See 38 C.F.R. § 3.303.   

The Veteran is not service-connected for foot or ankle disabilities.  Therefore, service connection for knee disabilities cannot be granted as secondary to the feet or ankles.  See 38 C.F.R. §§ 3.303, 3.310. Finally, there is no showing of arthritis within the presumptive period and thus service connection is not warranted on that basis.  38 C.F.R. § 3.307, 3.309(a).

Chronic sinusitis and allergic rhinitis

The criteria for chronic sinusitis have not been met.  38 C.F.R. § 3.303.  however, the criteria for service connection for allergic rhinitis have been met.  Id.  

The evidence does not show current sinusitis.  The June 2013 VA examiner did not diagnose sinusitis.  VA and private treatment records also do not show any diagnosis of or treatment for sinusitis.  In his testimony, the Veteran reported the in-service diagnosis of sinusitis and current allergy and nasal symptoms but did not report a current diagnosis of sinusitis.  The Board recognizes service medical records that diagnose the Veteran with sinusitis but cites Shedden v. Principi, 381 F .3d 1163, 1167 (Fed.Cir.2004), which holds that despite a presumption based on a disease incurred in active duty, a veteran must still show the existence of a present disability.  Based on the evidence, the Veteran does not have a current sinusitis disability, and service connection for sinusitis cannot be established.  See Brammer, 3 Vet. App. at 225. 

The Veteran has a current allergy-related disability.  The VA examiner in June 2013 diagnosed allergic rhinitis with onset in 1990.  

The evidence shows the Veteran's allergic rhinitis began in and continued since service.  In the Board hearing, the Veteran reported first experiencing allergy and sinus problems in service, and not prior.  He reported that he continued to have nasal congestion and other symptoms since service.  Service treatment records dated in August 1989 show complaints of hay fever and nasal congestion with an allergy test and diagnosis of rhinitis of unclear etiology.  August 1990 records show sinus problems and sinusitis due to allergies.  The VA examiner in June 2013 noted that allergic rhinitis began in service with his first exposure to Bermuda grass allergens.  The examiner explained that rhinitis was a reaction of the Veteran's immune system and not caused by service.  However, causation is not required; rather, service connection is established when an injury or disease resulting in disability was incurred coincident with service.  38 C.F.R. § 3.303.  Here, the evidence shows that current allergic rhinitis had its onset in-service.  As such, service connection is warranted.  See 38 C.F.R. § 3.303.

Hearing loss

As explained below, the criteria for service connection for a bilateral hearing loss have not been met.  See 38 C.F.R. § 3.303.  

First, the Veteran's right ear hearing loss does not meet VA's requirements for disability.  Hearing loss recorded in August 2013 showed fewer than three frequencies with auditory thresholds of at least 26 decibels or greater and no auditory threshold of 40 decibels or greater at any frequency for 500, 1000, 2000, 3000, or 4000 Hertz.  See 38 C.F.R. § 3.385.  The examination shows auditory thresholds greater than 40 decibels at the 6000 and 8000 Hertz frequencies, but those frequencies are not used by VA's regulations to determine hearing loss disability.  See id.  Without a current disability for VA purposes, right ear hearing loss cannot be service connected.  See Brammer, 3 Vet. App. at 225.

The Veteran has a current disability in his left ear.  The August 2013 examination shows that his left ear hearing loss meets VA's requirements for disability.  See 38 C.F.R. § 3.385.  

The evidence shows that the Veteran had abnormal hearing in his left ear when he entered service but was subject to noise exposure in service.  The Veteran's July 1987 entrance examination recorded hearing loss at the 3000 and 4000 Hertz frequencies.  At the Board hearing, he contended that the entrance hearing evaluation was not accurate because he could not hear any noise and pushed the button randomly trying to get assistance.  The examination showed normal hearing in the right ear and on the lower frequencies of the left ear with sloping hearing loss at the two higher frequencies.   It does not appear to be a random evaluation.  In the examination and the hearing, the Veteran reported being exposed to loud noises from artillery fire.  The Veteran's DD Form 214 lists his military occupational specialty as indirect fire infantryman, which supports his report of noise exposure.    

The evidence does not show that the Veteran's preexisting left ear hearing loss was aggravated by his in-service noise exposure.  At the Board hearing, the Veteran reported not having hearing problems prior to service but noticing hearing trouble in both his ears after service.  The record contains no hearing evaluation from the time of separation.  The Veteran's primary civilian occupation was electrician, but he noted past construction work as well.  The August 2013 examiner found that the Veteran's left ear hearing loss is less likely than not related to service.  The examiner noted some left ear hearing loss recorded at entrance to service but that he had a high probability for noise exposure in service.  The examiner explained that a 15 decibel threshold shift at the 4000 Hertz level from 1989 to 2013 is consistent with a natural progression of hearing loss in an individual employed in a noisy environment, like construction.  The examiner noted a similar shift in the right ear at the 6000 Hertz level from 1989 to 2013.  In so finding, the examiner determined that the Veteran's current left ear hearing loss was not aggravated by service but instead was due to the natural progression of the disease.  

The Board acknowledges 38 C.F.R. § 3.306(a), which provides that a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that such increase is due to the natural progress of the disease.  Here, the in-service records do not contain sufficient data to show an increase in disability during service.  In any event, the record contains a competent medical opinion indicating that the increase over time has been due to the natural progress of the condition.  Accordingly, aggravation is not established under 38 C.F.R. § 3.306(a).

The Veteran's right and left ears have differing levels of disability currently.  However, when questioned in the Board hearing, the Veteran reported generally the same level of hearing difficulty in both ears.  Discrepancies in hearing loss, particularly at high frequencies, may be difficult for a lay person to identify and interpret.  As such, the medical recordings of hearing loss and the VA examiner's opinion as to the etiology carry more weight than the lay reports.  The weight of the evidence shows that left ear hearing loss was not aggravated by in-service noise exposure.  Service connection is therefore not warranted.  See 38 C.F.R. § 3.303.          

III. Rating Analysis for Headaches

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.  

The Veteran is competent to report symptoms observable by his senses.  See Jandreau, 492 F.3d at 1377.  The Board finds his statements credible as they are consistent and detailed.

Headaches are rated under 38 C.F.R. § 4.124a, concerning neurological conditions.  Migraine headaches will be assigned a 10 percent rating if there are characteristic prostrating attacks averaging one in two months over the last several months and a 30 percent rating where there are characteristic prostrating attacks occurring on an average once a month over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100.  A maximum 50 percent schedular rating is warranted where there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

In this case, the Veteran has been assigned a 10 percent rating from March 27, 2003 to June 25, 2013 and a 50 percent evaluation therefrom.  The Board finds support for assignment of a 50 percent evaluation from August 23, 2012.  An evaluation in excess of 10 percent prior to August 23, 2012 is not warranted.  See 38 C.F.R. §§ 3.400(o), 4.124a, DC 8100.

The evidence from March 27, 2003 to August 23, 2012 shows that the Veteran experienced prostrating headaches three to four times per year.  The July 2003 VA examiner recorded headaches three to four times per year lasting one to two days with associated dizziness and lightheadedness.  The examiner recorded no nausea or vomiting but that the Veteran was unable to do any type of activity during the three to four headaches each year.  VA treatment records note a history of headaches and an episode of left side headache in October 2003.  However, the records do not show that the Veteran sought treatment for his headaches in the period between March 27, 2003 and August 23, 2012.  

A November 2003 treatment record notes that the Veteran stopped working two years prior because of his neck pain and headaches.  The July 2003 VA examination was within that period, and the Veteran reported being unemployed but provided information on prostrating attacks occurring only three to four times per year.  Based on the Veteran's reports of frequency and severity during the July 2003 examination and the lack of treatment for headaches during this time period, the Board finds that the Veteran's headache symptomatology does not warrant a rating in excess of 10 percent for the period prior to August 23, 2012.  See 38 C.F.R. § 4.124a, DC 8100.

At the August 23, 2012 Board hearing, the Veteran reported having prostrating headaches up to four days per week.  He described these attacks as having nausea, sensitivity to light, and requiring rest to relieve.  He is competent and credible to report his headache symptoms, and his reports were corroborated by the June 2013 VA examination.  He is assigned a 50 percent evaluation during the period in question, which represents the highest schedular rating allowed for migraines (or other headaches, by analogy).  38 C.F.R. § 4.124a.  The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the above referenced diagnostic code addresses the Veteran's headache symptoms, and the evidence does not show symptoms that could be rated higher under another diagnostic code.  See 38 C.F.R. § 4.73.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b) (1).  Nevertheless, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's headaches are fully contemplated by the schedular rating criteria.  Specifically, the rating code considers his reported symptoms of quarterly and then frequent prostrating attacks with nausea and photosensitivity, as well as the effect on his ability to function during such attacks.  Therefore, the rating schedule is adequate to evaluate his disability.  There are no symptoms that have not been rated in connection with a service-connected disability or attributed to a non-service connected disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  


ORDER

Service connection for folliculitis and rosacea is granted.

Service connection for a bilateral foot disability is denied.

Service connection for a bilateral ankle disability is denied.

Service connection for a bilateral wrist disability is denied.

Service connection for a right elbow disability is denied.
 
Service connection for a bilateral knee disability is denied. 

Service connection for sinusitis is denied.

Service connection for allergic rhinitis is granted.

Service connection for bilateral hearing loss is denied.

An initial rating in excess of 10 percent rating for headaches from March 27, 2003 to August 23, 2012 is denied.

An initial rating of 50 percent from August 23, 2012, for headaches is granted.


REMAND

The June 2013 VA examiner found no disability of the thoracic and lumbar spine but the impression from radiographic testing notes spondylosis and degenerative disk disease in the lower thoracic and upper lumbar spine with disk spaces narrowing and anterior bridging osteophytes.  An addendum opinion is needed to address these current findings and any relation to service or to the service-connected neck and shoulder disabilities.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In the June 2013 VA examination, the Veteran reported flare-ups in neck and shoulder symptoms.  He also reported flare-ups in neck symptoms during the July 2003 examination.  An additional examination is needed to address limitation during flare-ups.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  The TDIU claim is intertwined with the increased ratings claims and also remanded.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the June 2013 VA examiner, or another appropriate examiner if that examiner is unavailable, to provide opinions on the following:

a. Is spondylosis and degenerative disk disease in the lower thoracic and upper lumbar spine with disk spaces narrowing and anterior bridging osteophytes, noted on x-ray, at least as likely as not related to service, including the incident where the Veteran was struck by a heavy pole?

b. Is spondylosis and degenerative disk disease in the lower thoracic and upper lumbar spine with disk spaces narrowing and anterior bridging osteophytes at least as likely as not caused by the service-connected neck and/or shoulder disabilities?

c. Is spondylosis and degenerative disk disease in the lower thoracic and upper lumbar spine with disk spaces narrowing and anterior bridging osteophytes at least as likely as not aggravated beyond the natural progression by the service-connected neck and/or shoulder disabilities?

Please address the August and October 2003 VA treatment records which note that chronic back pain is secondary to bilateral partial supraspinatus tears.  

The examiner should consider all relevant lay and medical evidence, including the Veteran's statements of continuous back pain.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

2. Schedule the Veteran for a VA examination for his neck and shoulders.  The examiner should complete all appropriate testing needed to address the following: 

a. In July 2003 and June 2013 VA examinations, the Veteran reported flare-ups in neck pain and symptoms.  The examiner should estimate any additional functional loss during flare-ups, expressed in degrees.  The examiner should provide an opinion on the degree of impairment during any current flare-ups but also estimate the degree of impairment during flare-ups reported at the time of the July 2003 and June 2013 VA examinations.

b. The Veteran also reported flare-ups in shoulder pain during the June 2013 VA examination.  The examiner should estimate any additional functional loss during flare-ups, expressed in degrees.  The examiner should provide an opinion on the degree of impairment during any current flare-ups but also estimate the degree of impairment during flare-ups reported at the time of the June 2013 VA examination.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3.  Request the Veteran complete a VA Form 21-8940 or otherwise provide information on his education and work history.  

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


